—Order, Supreme Court, New York County (Stephen G. Crane, J.), entered April 26, 1993, which, insofar as appealed from, granted plaintiffs motion for summary judgment against defendant-appellant guarantor on the issue of liability, unanimously affirmed, with costs.
Appellant’s assertion that plaintiff told him that the instrument sued upon was not a guarantee but a security agreement replacing another that plaintiff had misplaced did not raise a genuine issue whether appellant had been fraudulently misled into signing the guarantee. Appellant is an experienced businessperson familiar with bank security agreements, and the word “guaranty” appears many times on the document in question. As the IAS Court found, the fact issue appellant *262would raise can only be viewed as "feigned”. Concur—Murphy, P. J., Carro, Ellerin, Wallach and Rubin, JJ.